DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 12/22/2021 are acknowledged. 
In light of applicants’ clarifications, the previous 112(b) rejection is withdrawn. 
Applicants claim amendments and arguments for the previous 102 and 103 rejections are found persuasive and accordingly, the previous rejections are withdrawn. 
The withdrawn claims 14-22, method for preparing allowable product, are subjected to rejoinder. 
The method of treating the recited diseases or conditions, are canceled in view of 112 issues. See the Examiner’s Amendment below. 
Based on the above reasons of record, the claims 1-5 and 7-22 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles J. Meyer on 06/02/2022.
The application has been amended as follows: 
Cancel claims 23-26. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The cited prior art teaches fumaryl crosslinked hemoglobin and so, differs from the prior art in the moiety -S-R1 on the formula 1. The prior art fails to teach or suggest crosslinked hemoglobin can be further modified by thiol-containing reagents. There is no hint in the prior art to modify. In addition, claimed thiosuccinyl-crosslinked hemoglobin exhibits surprisingly improved tissue oxygenation as compared with the corresponding fumaryl-crosslinked hemoglobin. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658